Order entered March 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01330-CV

                           JOHN C. GOLFIS, ET AL., Appellants

                                              V.

                  EDWARD “LANNY” HOUILLION, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-13053

                                             ORDER
       We GRANT appellees’ February 28, 2014 motion for an extension of time to file a brief

TO THE EXTENT that appellees shall file their brief on or before MONDAY, MARCH 24,

2014. We caution appellees that no further extension of time will be granted in this accelerated

appeal absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE